UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8025



HARVEY P. SHORT,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. CHARNOCK, Prosecutor; SUE C.
RUBENSTEIN,   Bar  Admission   Administrator;
ROBERT SCHULENBURG, Assistant Prosecutor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:06-cv-00721)


Submitted: May 31, 2007                         Decided:   June 5, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey P. Short, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Harvey   P.   Short   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and dismissing

without prejudice Short’s civil action.           We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.        Short v. Charnock, No.

2:06-cv-00721 (S.D.W. Va. Nov. 27, 2006).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -